OPINION
WOODLEY, Presiding Judge.
Appellant gave notice of appeal from a sentence pronounced July 25, 1969, upon a judgment entered in a trial before the *686court finding him guilty of the offense of unlawfully carrying a pistol in premises covered by a license issued under the provisions of the Texas Liquor Control Act (Art.- 483 V.A.P.C.) with punishment assessed by the court at two years in the state penitentiary.
Through inadvertence the record on appeal was forwarded to this court prior to the expiration of the time allowed the trial court to act upon the briefs timely filed. (Art. 40.09, Sec. 12, V.A.C.C.P.)
It is now made to appear that upon consideration of the appellant’s brief the trial court granted appellant leave to withdraw his notice of appeal and granted him a new trial. (Art. 40.09, Sec. 12, V.A.C.C.P.)
The appeal is dismissed.